DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I – claims 1-4,6-7,12-17 in the reply filed on 04/04/2022 is acknowledged.
Claims 5,8-11,18-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4, 6-7, 12-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meyer (9312198) in view of Wodnicki (2005/0148132).
  
    PNG
    media_image1.png
    562
    593
    media_image1.png
    Greyscale
 
Regarding claim 1, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer discloses:
1. (Original) A microelectronic assembly, comprising: a package substrate 25 having a first surface and an opposing second surface; a first die 5 having a first surface and an opposing second surface, wherein the first die 5 is embedded in a first dielectric layer 1, wherein the first surface of the first die 5 is coupled to the second surface of the package substrate 25, and wherein the first dielectric layer 1 is between a second dielectric layer 43 and the second surface of the package substrate; a second die 37 having a first surface and an opposing second surface, wherein the second die 37 is embedded in the second dielectric layer 43, wherein the first surface of the second die 37 is coupled to the second surface of the package substrate by a conductive pillar 35; and a shield structure (marked up in figure 3), wherein the shield structure at least partially surrounds the conductive pillar 35; except the shield structure having two or more walls that are physically connected.  
 Wodnicki discloses a hexagonal structure 2 ([0032], figure 3) having 6 walls connected physically surrounding a pillar 12.  See markup figure 3.

    PNG
    media_image2.png
    688
    668
    media_image2.png
    Greyscale


The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Meyer to teachings of a hexagonal structure as taught by Wodnicki, because it is desirous in the art to achieve the predictable result of providing a matrix connection for the electrical conductor pathway.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
Regarding claim 2, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer and Wodnicki disclose:	
2. (Original) The microelectronic assembly of claim 1, wherein the shield structure is coupled to a ground connection on the package substrate 25.  

Regarding claim 3, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer and Wodnicki disclose:
3. (Original) The microelectronic assembly of claim 1, wherein the shield structure is coupled to a ground connection 45 on the second die 37 .  

Regarding claim 4, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer and Wodnicki discloses:
4. (Original) The microelectronic assembly of claim 1, further comprising: a redistribution layer RDL at the second surface of the package substrate 25, wherein the shield structure is coupled to a ground connection on the redistribution layer RDL.  

Regarding claim 6, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer and Wodnicki disclose:
6. (Original) The microelectronic assembly of claim 1, wherein the conductive pillar is a first conductive pillar 35 is capable of forming a positive terminal of a differential signaling interconnect, and the microelectronic assembly further includes a second conductive pillar 35 is capable of forming a negative terminal of the differential signaling interconnect, and wherein the shield structure surrounds the first and second conductive pillars 35 (The first pillar positions on the left side of the first die and the second pillar positions on the right side of the first die.).  

Regarding claim 7, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer and Wodnicki disclose:
Claim 7. (Original) The microelectronic assembly of claim 1, wherein the shield structure 2 (Wodnicki, fig 3) includes 6 walls physically connected and has a cross- section that forms a hexagon around the conductive pillar 12 (fig 3, Wodnicki) for stabilizing a robust electrical pathway.  


Regarding claim 12, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer and Wodnicki disclose:
12. (Original) A computing device, comprising: a microelectronic assembly, comprising: a package substrate 25 having a first surface and an opposing second surface; a first die 5 having a first surface and an opposing second surface, wherein the first surface of the first die 5 is coupled to the second surface of the package substrate; a second die 37 having a first surface and an opposing second surface, wherein the first surface of the second die 37 at least partially overlaps the second surface of the first die 5, and wherein the first surface of the second die 37 is coupled to the second surface of the package substrate by a conductive pillar 35; and a shield structure (see markup figure 3), wherein the shield structure at least partially surrounds the conductive pillar 35.  

Regarding claim 13, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer and Wodnicki disclose:
13. (Original) The computing device of claim 12, wherein the shield structure is coupled to a ground connection on the package substrate 25.  

Regarding claim 14, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer and Wodnicki disclose:
14. (Original) The computing device of claim 12, wherein the shield structure is coupled to a ground connection 45 on the second die 37.  

Regarding claim 15, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer and Wodnicki disclose:
15. (Original) The computing device of claim 12, wherein the shield structure includes copper.  (col 9, line 1, Meyer discloses a copper material for the conductive post where the post is a conductive structure like the shield structure or pad). 

Regarding claim 16, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer and Wodnicki discloses:
16. (Original) The computing device of claim 12, wherein the shield structure surrounds the conductive pillar 35.  

Regarding claim 17, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer and Wodnicki disclose:
17. (Original) The computing device of claim 12, further comprising: a redistribution layer RDL at the first surface of the second die 37 having a ground connection 45, wherein the shield structure is coupled to the ground connection45  on the redistribution layer RDL.  

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are moot in view of the new rejection. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (2016/0071818) discloses a stacked chip packaging.

    PNG
    media_image3.png
    281
    647
    media_image3.png
    Greyscale

Allowable Subject Matter
The indicated allowability of claim 7 is withdrawn in view of the newly discovered reference(s) to Wodnicki.  



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813